Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered November 17, 1999, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Pursuant to Batson v Kentucky (476 US 79) and its progeny, the third step in analyzing whether a peremptory challenge to a prospective juror violates the Equal Protection Clause requires the trial court to decide whether the opponent has proved purposeful discrimination (see, People v Payne, 88 NY2d 172, 181; People v Allen, 86 NY2d 101, 104; People v Richie, 217 AD2d 84, 85). We find no reason to disturb the trial court’s determination that the proffered race-neutral reason was pretextual.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]). Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.